Citation Nr: 1212165	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  11-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin disability involving the face.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


REMAND

In his August 2011 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before the Board in Washington, D.C.  That hearing was scheduled for March 6, 2012.  However, in advance of that hearing, the Veteran indicated that he lacked sufficient funds to afford the trip and requested a postponement.  Thereafter, he submitted a written motion, dated May 22, 2012, requesting a rescheduled hearing before the Board at the RO in Atlanta, Georgia.  

The Board finds that the motion to reschedule the Veteran's hearing was timely and for good cause.  Thus, that motion is hereby granted.  38 C.F.R. § 20.704(c) (2011).  Moreover, as a Travel Board hearing has not yet been scheduled in accordance with the Veteran's request, the RO should schedule one on remand.  38 U.S.C.A. § 7107 (West 2002 & 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



